Citation Nr: 1644581	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for residual tremors, status post biceps muscle surgery.

2. Entitlement to an initial disability rating higher than 30 percent for asthmatic bronchitis with allergic component.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to February 2008.

This case comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In its decision, the RO decided sixteen issues.  These included the decision to grant service connection for residual tremors status post biceps muscle surgery and to assign an initial 0 percent (noncompensable) disability rating.  The RO also granted service connection for asthmatic bronchitis and assigned a 10 percent initial disability rating.  These issues and eight others were on appeal when the RO issued a statement of the case in February 2012.  But in his substantive appeal (VA Form 9), the Veteran restricted the scope of his appeal to the issues listed on the title page of this decision.  

In June 2014, the RO issued a second rating decision increasing the rating for asthmatic bronchitis from 10 percent to 30 percent and the rating for residual tremors status post biceps muscle surgery from 0 percent to 30 percent.  Both issues remain on appeal because the Veteran has not expressed satisfaction with the ratings assigned.  

The Veteran's substantive appeal included a request to testify at a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for April 28 2015, but the Veteran cancelled the hearing in a letter dated April 13, 2015.   

The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for a left elbow injury, mild pes planus of the left foot, right ear hearing loss and allergies and additional claims for increased disability ratings for residual numbness status post surgical muscle harvest of the right leg, right arm scar, right leg scar, deviated nasal septum and left ear hearing loss have been raised by the record in a letter from the Veteran dated April 13, 2015, in which he claimed "additional compensation for [claims] that were denied and/or granted for 0%."  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of an initial disability rating higher than 30 percent for asthmatic bronchitis with allergic component is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since February 23, 2008, the Veteran has essential tremors status post biceps muscle surgery, which manifest in shaking of the right upper extremity, but with the exception of slightly reduced right grip strength, do not affect muscle substance or function 


CONCLUSION OF LAW

Since February 23, 2008, the criteria for an initial disability rating higher than 30 percent for essential tremors status post biceps muscle surgery have not been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.73, Diagnostic Code 5305, 4.124a, Diagnostic Code 8004, 8103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability ratings assigned after VA granted service connection for the disabilities in this appeal.  Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  Moreover, the RO mailed the Veteran a letter in August 2008 explaining to him how VA determines disability ratings.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and the records of a private physical therapy provider identified by the Veteran have been associated with the record.  

The RO arranged for a general medical examination of the Veteran in September 2008, and obtained a report with information about the nature and frequency of the Veteran's tremors.  After he appealed the initial rating for tremors, the RO arranged a series of examinations in April and May 2014.  These included examinations of the hands, fingers and wrists as well as examinations for muscle injuries, for the central nervous system, and for neuromuscular disease.  

The Board has carefully reviewed the April and May 2014 examination reports and finds that, with respect to the issue of an increased initial rating for essential tremors status post biceps muscle surgery, the examinations are adequate.  

Since the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II. Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board may consider whether separate ratings should be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim  concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Essential Tremors

According to service treatment records, the Veteran sustained a muscle injury in July 2006, when he was lifting a heavy cabinet and felt a "pop" in his right arm.  According to the October 2007 memorandum of a medical board, which recommended that he be discharged, the Veteran had biceps tendon repair surgery in August 2006.  There were complications from the surgery, including tenosynovitis, persistent pain, decreased range of motion, and nerve palsy.  At the time of the medical board memorandum, he had decreased sensation in the right median nerve.  He could not lift more than 30 pounds and could not fully extend his arm or fully pronate or supinate his right wrist.

The Veteran filed his application for service-connected disability benefits, which included his tremors claim, in August 2008 - less than one year after his discharge from active duty.  Because he filed his initial claim during the first post-service year, the effective date of the currently assigned 30 percent rating, February 23, 2008, is the day after he was discharged from service.  See 38 U.S.C.A. § 5110((b)(1) (West 2014).

According to the September 2008 VA general medical examination, the Veteran experiences tremors either spontaneously or when he is fatigued or holding something.  He described the tremors as shaking in his right upper extremity.  He was tried on medication, but without relief.  The Veteran told the examiner that, when he experiences the tremors, they usually last between fifteen to twenty seconds.  "He has no current treatment for this condition.  Sometimes, it would affect his daily activities and his job since he is right-handed, especially when he is holding or lifting something.  He had not missed work for this condition, except during the time he had surgery."

The most recent series of examination reports include a hand examination which revealed "mild deformity of styloid process of the ulna perhaps posttraumatic."  There were no specific bone or joint abnormalities.  The report includes a summary of previous treatment, including a wrist study from July 2007, which indicated narrowed joint spacing of the radial carpal joint and periarticular sclerosis.  The study indicated that osseous joint spacing and alignment were otherwise normal and that soft tissues were normal.  Also in July 2007 there were findings consistent with degenerative changes of the radial carpal joint.  

After a central nervous system examination and a review of the Veteran's claims file, the examiner diagnosed essential tremor, which was characterized as both a central nervous system condition and a movement disorder.  Tremors were associated with weakness in his grip as well as pain in his right wrist and hand.  There was some improvement with propranolol.  According to the examiner, the condition did not require continuous medication.  

During a neurological examination, the Veteran's speech and gait were normal.  The results of the muscle strength tests were normal, including flexion and extension of the right wrist, pinch movements (touching the thumb to index finger) of the right hand, and grip of the right hand.  Deep tendon reflexes of the biceps were normal.  According to the examiner, there was no muscle weakness in the upper extremities.  There were no tumors or neoplasms related to the Veteran's diagnosis and, according to the examiner, no depression, cognitive impairment or other mental health conditions were attributable to his central nervous system disease or its treatment.  The Veteran did not use assistive devices.  The examiner noted that the central nervous system condition did not cause functional impairment of any extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In the examiner's opinion, the Veteran's central nervous system condition did not impact his ability to work.  

The April and May 2014 series of examinations reports also includes a report describing the current residuals of in-service muscle injuries.  After an in-person examination and review of the claims file, the examiner diagnosed biceps tendon rupture, giving 2006 as the initial date of diagnosis.  The examiner identified this condition as a non-penetrating muscle injury.  Biceps tendon surgery in August 2006 had involved reattachment of the muscle to the distal bone using a hamstring graft.  The Veteran told the examiner that he developed right wrist pain, hand weakness and tremors after the removal of his cast post-surgery.  The location of the injury was muscle group V (flexor muscles of elbow: biceps, brachialis, brachioradialis).  There was no history of any injury to any muscle group of the forearm or hand.  There were scars associated with the muscle injury, but they did not affect muscle substance or function.  

The examiner administered muscle strength tests.  According to the results, muscle strength was normal in all muscle groups of the upper extremities, including group V.  The Veteran did not have muscle atrophy and he did not need assistive devices.   The examiner also noted that the Veteran's muscle injury did not cause functional impairment of any extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  After electrodiagnostic tests, there was no diminished muscle excitability to pulsed electrical current.  There were no other pertinent physical findings associated with the Veteran's in-service muscle injury.  Range of motion of the upper extremity was within normal limits.  In the examiner's opinion, the Veteran's muscle injury did not impact his ability to work.  The "remarks" section of the report indicates that there "is no evidence of nerve or muscle damage from the biceps tendon rupture he sustained in service.  The tremors, which [are] bilateral, is not related to his biceps tear or surgery."  Because the language quoted immediately above is in conflict with the RO's prior finding that the Veteran's current upper extremity tremors are related to his in-service surgery for biceps tendon rupture, the Board assigns no weight to that statement.  But the examiner's description of the current condition of the various muscle groups is credible and is based on a personal examination.  For these reasons - notwithstanding the erroneous statement on the separate issue of service connection - the Board finds the report, together with the other evidence, to be adequate for the purposes of rating the Veteran's essential tremors.

The record includes a similar report on the condition of the Veteran's hand and fingers.  After a personal examination and a review of the claims file, the examiner indicated that the Veteran did not have a hand or finger condition.  The examiner noted the record of a right distal biceps tendon rupture in 2006 and subsequent reattachment surgery.  

On examination, there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was capable of repetitive-use testing, with no additional limitation of motion for any of his fingers.  There was no functional loss or functional impairment in the fingers or thumbs and no tenderness or pain to palpation for joints or soft tissues of either hand.  According to muscle strength tests on a scale of 0 to 5 (0 being "no muscle movement" and 5 being "normal strength"), the Veteran's right grip strength was 4/5 ("active movement against some resistance").   The other results were 5/5.

The examiner reviewed imaging studies with abnormal findings - specifically, degenerative or traumatic arthritis of the right hand.  But arthritis was not documented in multiple joints of the same hand and the examiner noted no other significant diagnostic test findings or results.  The examiner wrote that the Veteran's hand, thumb or finger conditions did not impact his ability to work.  The "remarks" section indicates that x-rays "show no abnormalities in the hand.  There was evidence of . . . posttraumatic arthritis in the right wrist.  The EMG/NCS ruled out any significant nerve or muscle abnormalities in the right upper extremity.  Additional loss of function or ROM due to flare-up cannot be ascertained without resorting to speculation because [the Veteran] was not having a flare-up during the examination."  

The last examination report relevant to the rating for essential tremors status post biceps muscle surgery is a report on the Veteran's wrists.  After an in-person examination and review of the claims file, the examiner diagnosed traumatic arthritis of the right wrist, giving 2007 as the initial date of diagnosis.  The Veteran told the examiner that, after the removal of a cast post-biceps tendon surgery, he developed right wrist pain, hand weakness and tremors.  The Veteran did not report that flare-ups impact the function of his wrist.  During range of motion testing, palmar flexion ended at 70 degrees (normal motion is 80) with painful motion beginning at 60 degrees.  Right wrist dorsiflexion was 60 degrees (normal 70), with objective evidence of painful motion beginning at 60 degrees.  Range of motion in the left wrist was normal.  After repetitive use testing, range of motion in both wrists remained the same.  

According to the VA examiner, the Veteran had less movement than normal and pain on movement in his right wrist.  Muscle strength was normal during flexion of the right wrist, but 4/5 ("active movement against some resistance") with right wrist extension.  There were no other pertinent physical findings related to arthritis of the right wrist.  The functional impact of the Veteran's right wrist arthritis was that he cannot lift heavy objects due to wrist pain.  According to the examiner, "The EMG/NCS ruled out any significant nerve or muscle abnormality in the right upper extremity.  The tremors, which [are] bilateral, [are] not related to his wrist condition.  Additional loss of function or ROM due to flare-up cannot be ascertained without resorting to speculation because the veteran was not having a flare-up during the examination."  

The Veteran has a separate disability rating of 10 percent for degenerative arthritis with limitation of motion of the right wrist.  The examiner's statement indicating that she could not ascertain the degree of range of motion loss in the Veteran's right wrist during flare-ups without resorting to speculation might render the examination inadequate if the rating for right wrist arthritis were on appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   But because the Veteran did not perfect the appeal of the 10 percent rating assigned to his wrist arthritis, the examiner's error, if any, does not render the report inadequate for the purposes of evaluating the severity of the Veteran's separate essential tremors disability.

There is no Diagnostic Code addressing tremors.  In cases where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO assigned an initial noncompensable rating for residual tremors under 38 C.F.R. § 4.73, Diagnostic Code 5305, which applies to injuries to muscle group V.  Under DC 5305, a slight injury to muscle group V is rated 0 percent for the dominant (right) upper extremity.  Moderate, moderately severe, and severe injuries to the dominant upper extremity are rated, respectively, 10, 30 and 40 percent.  

In its June 2014 rating decision, which increased the rating assigned for tremors from 0 percent to 30 percent, the RO assigned a higher rating under 38 C.F.R. § 4.124a, Diagnostic Code 8004, which provides a minimum rating of 30 percent for paralysis agitans.  Paralysis agitans is also known as Parkinson's disease.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1376 (32d ed. 2012).
   
The Board has also considered Diagnostic Code 8103 because it corresponds to another potentially analogous condition - convulsive tics.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8103 mild symptoms warrant a noncompensable evaluation; moderate symptoms warrant a 10 percent evaluation; and severe symptoms warrant a 30 percent evaluation.

In addition to the medical evidence, the Board has considered the lay statements of the Veteran concerning his ruptured bicep and associated tremors.  In his substantive appeal, he explained that he is on daily medication for pain and for tremors.  He also indicated that a 40 percent rating would be appropriate because the Air Force discharged him from service because of his bicep rupture surgery and associated tremors.  In a letter dated April 2009, the Veteran wrote that tremors occur when he uses his hands to tighten or loosen items and when he uses a weed eater or other power tool.  When he uses these items, the Veteran indicated that he fatigues quickly and experiences tremors.  

The preponderance of the evidence favors the conclusion that the Veteran is not entitled to a disability rating higher than 30 percent for tremors.  Of the potentially applicable diagnostic codes, only DC 5305 authorizes a higher 40 percent rating for severe injury to muscle group V of the dominant upper extremity.  But assigning a 40 percent rating under DC 5305 would be inconsistent with the findings of the May 2014 VA muscle injuries examination report.  Specifically, the examiner found that muscle strength was normal in all muscle groups of the upper extremities, including group V.  The Veteran had normal range of motion in the right upper extremity and there was no muscle atrophy.  In his hands and fingers, all muscle strength testing was normal except for slightly reduced 4/5 ("active movement against some resistance") right grip strength.  These findings are not consistent with the conclusion that the Veteran continues to experience severe residuals of an in-service injury to muscle group V.  

The Veteran did have slightly reduced range of motion and pain in his right wrist, but he receives separate compensation for these functional limitations as part of his 10 percent rating for right wrist arthritis and the rule against "pyramiding" prohibits the evaluation of the same disability or the same manifestation of a disability under two or more different diagnostic codes.  See 38 C.F.R. § 4.14.

Because the Veteran's essential tremors relate to a muscle disability, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Under these provisions, VA is required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating based on weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  But the currently assigned 30 percent rating already contemplates symptoms similar to that of Parkinson's disease, which include weakness, fatigability and lack of coordination.   A 30 percent rating for severe convulsive tics under DC 8103 might be equally appropriate, but DC 8103 does not authorize a rating higher than 30 percent, which means that selecting that diagnostic code would not result in any increase in the rating currently assigned.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's service-connected tremors have not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities.  Indeed, the most recent VA examination indicated that tremors did not interfere with employment.  Moreover, tremors have not necessitated frequent periods of hospitalization, and have not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  For these reasons, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the disabilities on appeal, the Veteran has ten other service-connected disabilities: (1) mild arthritis of the right elbow (rated as 10 percent disabling); (2) arthritis of the right wrist (10 percent); (3) cervicalgia (10 percent); (4) right foot pes planus (10 percent); (5) tinnitus (10 percent); (6) left ear hearing loss (noncompensable); (7) deviated nasal septum (noncompensable); (8) right leg scar (noncompensable); (9) right arm scar (noncompensable); (10) right leg numbness (noncompensable).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the Veteran's tremors create an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.

ORDER

Entitlement to an initial disability rating higher than 30 percent for residual tremors, status post biceps muscle surgery is denied.


REMAND

To help determine the severity of the Veteran's service-connected asthmatic bronchitis, the RO arranged for a VA respiratory examination in May 2014.  The VA examiner reviewed pulmonary function tests (PFTs) dated September 2008.  There is no more recent set of PFT results in the record.

PFT results are relevant to properly applying 38 C.F.R. § 4.97, Diagnostic Code 6602, which authorizes the assignment of disability ratings between 10 and 100 percent for asthma based in part on the results of PFTs.

The May 2014 respiratory examination report indicates that the September 2008 PFT results accurately reflected the level of disability associated with the Veteran's asthma.  But according to section II of the respiratory conditions report ("Medical History"), the Veteran told the examiner that "his allergies have worsened over the years and as a result his asthma attacks have become more frequent."   

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the most recent respiratory examination took place after the Veteran complained that his asthma attacks had become worse, the examination did not include new PFTs.  While the examiner noted that the September 2008 PFTs accurately reflected the level of disability associated with his asthma, the examiner did not attempt to reconcile this conclusion with the Veteran's contrary statement that his asthma had increased in severity.  Under these circumstances, the Board finds that an adequate examination must either include current PFT results or explain why new results cannot be obtained.  For this reason, the Veteran's appeal of the denial of an increased initial rating for asthmatic bronchitis will be remanded for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment, if any, since February 2008.
2. Schedule a new examination with an appropriate medical professional to assess the nature and current severity of the Veteran's service-connected asthmatic bronchitis.  The examiner should be provided with copies of the Veteran's entire VA claims file, including electronic and any paper records.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  All necessary tests should be conducted, including new pulmonary function tests (PFTs).  If new PFTs cannot be obtained, the examination report should explain why.

3. The AOJ must ensure that all the requested examination report is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


